Case 2:20-cv-00365-JRS-DLP Document 13 Filed 07/16/20 Page 1 of 1 PageID #: 892




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

 WESLEY IRA PURKEY,                                   )
                                                      )
                                 Petitioner,          )
                                                      )
                            v.                        )       No. 2:20-cv-00365-JRS-DLP
                                                      )
 WARDEN, et al.                                       )
                                                      )
                                 Respondents.         )

                                   Order Directing Stay of Execution

        The Court has considered the relevant factors and finds that a short stay of execution is

 warranted while the Court considers Mr. Purkey's petition and motion for preliminary injunction.

 Accordingly, the respondent is preliminary enjoined from executing Mr. Purkey absent further

 order of the Court. The Court does not anticipate this stay being in place for more than 1 hour

 without a further order.

 IT IS SO ORDERED.

Date: 7/16/2020




 Distribution:

 Rebecca Ellen Woodman
 REBECCA E. WOODMAN, ATTORNEY AT LAW, L.C.
 rewlaw@outlook.com

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov
